ALLOWANCE
Applicant’s After-Final amendment filed on June 29, 2022 has been entered. Claims 1-2, 4-9, 11-16, and 18-20 are allowed.
Brekke et al. (US 2017/0274256) generates product recommendations predicted to be of interest to a user in response to observing simulated activity performed by the user in the virtual environment (as set forth in the previous art rejections of at least claims 1 and 4 of the non-final Office action dated December 9, 2021). While Brekke does not explicitly disclose that the predicting is performed using machine learning algorithms and artificial intelligence algorithms, Brekke does use regression and general learning algorithms (Brekke: ¶¶ 43, 100, 102, 110, 186, 215-229). Additionally, Kudirka uses a mixed-reality golf tracking and simulation system to select clubs and the clubs selection may be based on machine learning techniques, including regression analysis, and the identification of patterns (Kudirka: ¶¶ 161-162). Brekke does not explicitly disclose automatically updating the generated need-based inventory in response to automatically obtaining each respective item within the generated need-based inventory. Webber et al. (US 2013/0110670) discloses that a wish list may be set up for a user (Webber: ¶¶ 91-96). Webber’s wish list is analogous to Brekke’s golf club recommendations for a user (e.g., a generated need-based inventory) since both attempt to target a purchase or set of purchases that a user likely desires. If someone attempts to purchase an item that has already been purchased from the wish list for the user, an alert is generated to that effect and the item may be removed from the wish list (Webber: ¶¶ 96, 110-111). Brekke does not explicitly disclose predicting a plurality of related activities by determining a plurality of second details associated with each respective related activity that are within a predetermined threshold on a range of relatedness including a numerical scale, where a largest number in the numerical scale is defined as highest related to the activity and a lowest number in the numerical scale is defined as lowest related to the activity and receiving user feedback while the user experiences the simulated activity via sensor devices within the generated virtual environment, the sensor devices including tactile sensors that measure forces exerted by the user on an interface. Mattingly et al. (US 2018/0005312) discloses that haptic feedback (including tactile feedback) and sensors (such as a force sensor) may be used to detect user movements (Mattingly: ¶¶ 12, 17, 32-34, 43). A simulation may be performed in a particular, custom environment in order to allow a user to test a product for potential purchase (Mattingly: ¶¶ 16-23, 39-46, 55). Mattingly does not specifically disclose the claimed details of the numerical scale. Weerasinghe (US 2013/0246222) discussed how haptic emulations may be used to help a user make a purchasing decision and then the client-side application may be connected to a merchandise ordering and billing system to complete the purchase (Weerasinghe: ¶¶ 26, 61-62). Hoyer et al. (“Transforming the Customer Experience Through New Technologies.” Journal of Interactive Marketing, 51 (2020) 57-71. Available online 19 May 2020. Retrieved from ScienceDirect) discloses that Internet of Things (IoT) technology, virtual reality (VR), and artificial intelligence (AI) may be used for various shopping applications, including the ability to anticipate what a customer is likely to need and ship it in advance, with the opportunity for the customer to return unwanted items (Hoyer: pp. 58, 62-65). While the cited prior art addresses all of the general claim concepts, the references fail to collectively teach or suggest all of the specific recited details and the particular manner in which all of the limitations are integrated, as claimed. Therefore, claims 1-2, 4-9, 11-16, and 18-20 are deemed to be allowable over the prior art of record.
Applicant’s amendments overcome the previously pending rejection under 35 U.S.C. § 101 because the claims present details of simulating an activity within a virtual reality environment, validating a performing of the user by tracking movements of the user during the simulation activity using sensor devices (including tactile sensors that measure forces exerted by the user of an interface), generating a need-based inventory in response to receiving user feedback and the validated performance of the user for each generated virtual item based on the simulated activity, by a program of a computing device, accessing an IoT of the user and cross-referencing the need-based inventory with items currently owned by the user and the program automatically and electronically purchasing, using the IoT of the user, at least one item located on the need-based inventory and not currently owned by the user. These details present an ordered combination of operations of the additional elements that amount to significantly more than the abstract ideas themselves, thereby rendering the claims statutory under 35 U.S.C. § 101. It is additionally noted that paragraph 48 of Applicant’s Specification precludes the recited instances of computer readable storage media from being interpreted as signals per se by stating the following: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683